EXHIBIT 10.12

         [sibe_ex10z12001.jpg] [sibe_ex10z12001.jpg]

SIBLING

       GROUP HOLDINGS, INC.







June 11, 2014




Jed Friedrichsen

1551 North Lake of the Woods

Columbia, MO 65202




Dear Jed:




Sibling Group Holdings, Inc. is pleased to offer you the position of Chief
Academic Officer. In this position, you will be reporting directly to the Board
of Directors.  The starting salary offered for this position is $6,666.67 to be
paid semi-monthly. Your start date for work with Sibling Group Holdings, Inc
will be July 1, 2014. This offer is not to be considered a contract guaranteeing
employment for any specific duration. As an at-will employee, both you and the
company have the right to terminate your employment at any time with or without
cause.




Prior to your first day of employment Sibling Group Holdings, Inc. we will
provide additional information about the company's objectives, policies, benefit
programs, and general employment conditions. To fulfill federal identification
requirements, you should bring documentation to support your identity and
eligibility to work in the United States. For example, a valid U.S. passport or
Alien Registration Receipt Card are acceptable documents to establish both
identity and employment eligibility. Additionally, a current driver's license or
voter's registration card in addition to a social security card or a certified
birth certificate copy will establish identity and eligibility to work. The
types of acceptable documentation are listed on the Form 1-9 of the U.S.
Citizenship and Immigration Services. Please contact me if you have any
questions about which documents are acceptable to verify your identity and
eligibility to work in the United States.




We are pleased to have you join our organization as a member of what we feel is
a company that offers each employee an opportunity for personal and professional
development. If you have any questions, please do not hesitate to contact me at
(512) 396-3901. I look forward to working with you in the future and hope you
will find your employment a rewarding experience.




Sincerely,

[sibe_ex10z12003.gif] [sibe_ex10z12003.gif]

Maurine Findley

Chief Executive Officer

Sibling Group Holdings, Inc.




Please indicate your acceptance by your signature and return this offer letter
to me by June 25, 2014.

Thank you.










/s/ Jed Friedrichsen

6/24/2014

Signature

Date



